Citation Nr: 1015821	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-02 182	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
upper extremity frostbite.

2.  Entitlement to service connection for residuals of right 
upper extremity frostbite.

3.  Entitlement to service connection for residuals of left 
lower extremity frostbite.

4.  Entitlement to service connection for residuals of right 
lower extremity frostbite.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety neurosis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the aforementioned 
claims.  The appellant submitted a notice of disagreement in 
June 2006 and timely perfected his appeal in January 2007.

In April 2009, the Board issued a decision denying all of the 
aforementioned claims.  Thereafter, the appellant submitted a 
motion for reconsideration in June 2009.  Based on the 
submission of new VA medical evidence, dated prior to the 
Board's decision, the April 2009 Board decision is vacated 
below and the claims are addressed in the REMAND portion of 
the decision below.  The claims are REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if further action in his part is required.

The Board also notes that the appellant [through his 
representative] has raised a new claim of entitlement to 
service connection for Reiter's Syndrome.  See Appellant's 
Brief, January 19, 2010.  Accordingly, this issue is REFERRED 
back to the RO for appropriate action.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  See 38 U.S.C.A. § 7104(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.904 (2009).

In April 2009, the Board issued a decision denying the 
appellant's claims of entitlement to service connection for: 
residuals of left upper extremity frostbite; residuals of 
right upper extremity frostbite; residuals of left lower 
extremity frostbite; residuals of right lower extremity 
frostbite; headaches; and for a psychiatric disorder, claimed 
as anxiety neurosis.  Later in June 2009, the appellant 
submitted a motion for reconsideration, based on new evidence 
from the Fort Hamilton VA Hospital, found in the archives at 
St. Albans Navy Hospital in Queens, New York, which are 
pertinent to the appeal decided in April 2009.  The VA 
treatment records are dated prior to the date on which the 
Board issued its decision, and VA medical records, even if 
not in the claims file, are nevertheless considered part of 
the record on appeal because they are within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2009).

As the Board has determined that this new VA medical evidence 
must be considered, the appellant's motion for 
reconsideration is considered moot.


ORDER

The April 2, 2009 Board decision [addressing the issues of 
entitlement to service connection for: residuals of left 
upper extremity frostbite; residuals of right upper extremity 
frostbite; residuals of left lower extremity frostbite; 
residuals of right lower extremity frostbite; headaches; and 
for a psychiatric disorder, claimed as anxiety neurosis] is 
vacated.






REMAND

As noted above, the appellant has submitted additional VA 
treatment records in connection with his claims.  The Board 
finds that these claims must be remanded to the AMC for 
review.

Initially, the Board notes that the appellant's personnel 
file should be obtained, if available.  In the January 2010 
Appellant's Brief, the appellant's representative asserted 
that in either December 1965 or December 1966, the appellant 
was lost for three days along the Demilitarized Zone.  It was 
during this time that the appellant's frostbite injuries 
allegedly occurred.  The personnel file should be obtained in 
order to determine if the appellant was considered missing 
during the time periods in question.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

If after reviewing the newly submitted VA treatment records 
in conjunction with the appellant's personnel file, the AMC 
determines that the appellant should be afforded VA 
examinations to determine the nature and etiology of his 
current disabilities, this should be accomplished.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should make all efforts to 
obtain the appellant's personnel file.  
Any response received should be 
associated with the appellant's claims 
file.
2.  After the AMC has reviewed the 
appellant's personnel file (if 
available), in conjunction with the 
newly submitted evidence of VA 
treatment, the AMC should determine if 
the appellant requires VA examinations 
to determine the nature and etiology of 
his claimed disabilities.  With regard 
to the appellant's frostbite claims, if 
the AMC is able to verify that the 
appellant was missing for a period of 
time in service, the VA examiner should 
address this in any examination ordered.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
any requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remains 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



	                        
____________________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 38 
C.F.R. § 20.1100(b) (2009).

